ALLOWANCE
Drawings
The drawings were received on January 31, 2022.  These drawings are acceptable.

Specification
The amendments to the specification were received on January 31, 2022.  These amendments are acceptable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ernest G. Cusick on February 3, 2022.
The application has been amended as follows: 
Claims:
1.	(Currently Amended) An object, comprising:
an annular outer body having an end and an interior surface;
a first annular inner body disposed inside the annular outer body, the first annular inner body having an exterior surface defining a first annular passage with the interior surface of the annular outer body,
wherein the first annular passage includes a first plurality of outlets formed on the end of the annular outer body, the first annular passage receiving a coolant and discharging the coolant adjacent the end of the annular outer body;

a third annular inner body disposed inside the second annular inner body, the third annular inner body defining:
a third annular passage with the second annular inner body; and
a fourth annular passage opposite and surrounded by the third annular passage; and
a plurality of suspension elements connecting the interior surface of the annular outer body to the exterior surface of the first annular inner body, each suspension element including:
a first end connected to a first position on the first inner annular body, wherein a distance from the first position of a first suspension element to the first position of [[a]] an adjacent second suspension element is different from [[a]] that of the first position of [[a]] the adjacent second suspension element to the first position of [[a]] an adjacent third suspension element; 
and 
a circumferentially spaced, second end connected to a second position on the annular outer body, wherein a distance from the second position of [[a]] the first suspension element to the second position of [[a]] the adjacent second suspension element is different from that of the second position of [[a]] the adjacent second suspension element to the second position of [[a]] the adjacent third suspension element[[,]];
wherein each first position is angularly circumferentially offset from each second position to provide an imbalanced suspension capable of addressing an imbalanced loading; and 
wherein each suspension element has an at least partially tear-shaped cross-section, and
wherein each of the second annular passage, the third annular passage, and the fourth annular passage includes a plurality of outlets formed through the annular outer body, adjacent the end, each of the plurality of outlets for each of the second annular passage, the third annular passage, and the fourth annular passage delivering a gas or fuel adjacent the end of the annular outer body.

2.	(Cancelled)

3.	(Currently Amended) The object of claim [[2]] 1, wherein the first end couples to the first annular inner body at a first angle between 85° and 95°, and the circumferentially spaced, second end couples to the annular outer body at a second angle between 85° and 95°.

4.	(Currently Amended) The object of claim [[2]] 1, wherein the annular outer body extends parallel to a centerline axis and each suspension element has an S-shape viewed in the direction of the centerline axis.

axis.

9.	(Currently Amended) A fuel nozzle, comprising:
an annular outer heat shield having an end and an interior surface;
a first annular inner body disposed inside the annular outer heat shield, the first annular inner body having an interior for delivering a combustion material and an exterior surface defining a first annular passage with the interior surface of the outer heat shield,
wherein the first annular passage includes a first plurality of outlets formed on the end of the annular outer heat shield, the first annular passage receiving a coolant and discharging the coolant adjacent the end of the annular outer heat shield;
a second annular inner body disposed inside the first annular inner body, the second annular inner body defining a second annular passage with the first annular inner body;
a third annular inner body disposed inside the second annular inner body, the third annular inner body defining:
a third annular passage with the second annular inner body; and
a fourth annular passage opposite and surrounded by the third annular passage; and
a plurality of suspension elements connecting the interior surface of the annular outer heat shield to the exterior surface of the first annular inner body, each suspension element including:
an adjacent second suspension element is different from [[a]] that of the first position of [[a]] the adjacent second suspension element to the first position of [[a]] an adjacent third suspension element;
and
a circumferentially spaced, second end connected to a second position on the annular outer heat shield, wherein a distance from the second position of [[a]] the first suspension element to the second position of [[a]] the adjacent second suspension element is different from that of the second position of [[a]] the adjacent second suspension element to the second position of [[a]] the adjacent third suspension element[[,]];
wherein each first position is angularly circumferentially offset from each second position to provide an imbalanced suspension capable of addressing an imbalanced loading; and each suspension element is configured to substantially rigidly locate a position of the annular outer heat shield relative to the first annular inner body in axial and lateral directions while permitting controlled deflection in a radial direction
wherein each suspension element has an at least partially tear-shaped cross-section, and
wherein each of the second annular passage, the third annular passage, and the fourth annular passage includes a plurality of outlets formed through the annular outer heat shield, adjacent the end, each of the plurality of outlets for each of the second annular passage, the third 

10.	(Cancelled)

11.	(Currently Amended) The fuel nozzle of claim [[10]] 9, wherein the first end couples to the first annular inner body at a first angle between 85° and 95°, and the circumferentially spaced, second end couples to the annular outer heat shield at a second angle between 85° and 95°.

12.	(Currently Amended) The fuel nozzle of claim [[10]] 9, wherein the annular outer heat shield extends parallel to a centerline axis and each suspension element has an S-shape viewed in the direction of the centerline axis.

15.	(Currently Amended) The fuel nozzle of claim 9, wherein the plurality of suspension elements are circumferentially spaced between the interior surface of the annular outer heat shield and the exterior surface of the first annular inner body.

16.	(Currently Amended) The fuel nozzle of claim 9, wherein a space between the interior surface of the annular outer heat shield and the exterior surface of the first annular inner body carries the coolant therethrough.


code representing the object, the object including:
an annular outer body having an end and an interior surface;
a first annular inner body disposed inside the annular outer body, the first annular inner body having an exterior surface defining a first annular passage with the interior surface of the annular outer body,
wherein the first annular passage includes a first plurality of outlets formed on the end of the annular outer body, the first annular passage receiving a coolant and discharging the coolant adjacent the end of the annular outer body;
a second annular inner body disposed inside the first annular inner body, the second annular inner body defining a second annular passage with the first annular inner body;
a third annular inner body disposed inside the second annular inner body, the third annular inner body defining:
a third annular passage with the second annular inner body; and
a fourth annular passage opposite and surrounded by the third annular passage; and
a plurality of suspension elements connecting the interior surface of the annular outer body to the exterior surface of the first annular inner body, each suspension element including:
a first end connected to a first position on the first inner annular body, wherein a distance from the first position of a first suspension element to the first position of [[a]] an adjacent second suspension element is different from [[a]] that of the first position of the adjacent second suspension element to the first position of [[a]] an adjacent third suspension element;
and
a circumferentially spaced, second end connected to a second position on the annular outer body, wherein a distance from the second position of [[a]] the first suspension element to the second position of [[a]] the adjacent second suspension element is different from that of the second position of [[a]] the adjacent second suspension element to the second position of [[a]] the adjacent third suspension element[[,]];
wherein each first position is angularly circumferentially offset from each second position to provide an imbalanced suspension capable of addressing an imbalanced loading; and each suspension element is configured to substantially rigidly locate a position of the annular outer body relative to the first annular inner body in axial and lateral directions while permitting controlled deflection in a radial direction
wherein each suspension element has an at least partially tear-shaped cross-section, and
wherein each of the second annular passage, the third annular passage, and the fourth annular passage includes a plurality of outlets formed through the annular outer body, adjacent the end, each of the plurality of outlets for each of the second annular passage, the third annular passage, and the fourth annular passage delivering a gas or fuel adjacent with the end of the annular outer body.



Allowable Subject Matter
Claims 1, 3-9, 11-18, and 20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY NG whose telephone number is (571)272-2318. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY NG/               Examiner, Art Unit 3741  

/EHUD GARTENBERG/               Supervisory Patent Examiner, Art Unit 3741